DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 26th, 2022 has been entered.
 This action is in response to the amendments filed on Sept. 26th, 2022 A summary of this action:
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 have been presented for examination.
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 were amended
The priority claims are denied
Claims 1, 4, 8, 16-17, 21 are objected to because of informalities
Claims 8, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 1, 4, 6, 8, 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 8, 11-13 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., "BIM-based automated design and planning for boarding of light-frame residential buildings", 2018 
Claims 1, 4, 6, 10, 16-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., "BIM-based automated design and planning for boarding of light-frame residential buildings", 2018 in view of Ishida et al., "STUDY ON THE OPTIMIZATION METHOD FOR PANEL LAYOUT PROBLEM IN DRYWALL", 2011
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6, 8, 10-13, 16-18, 20-21  of copending Application No. 16/822,172 (reference application).
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3  of copending Application No. 16/822,128 (reference application).
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 16/822,144 (reference application).
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/822,124 (reference application).
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 20 of copending Application No. 16/822,115 (reference application).
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Claim Objections
	In view of the amendments, the objections are withdrawn. New objections are presented below.

Regarding the § 112 Rejection
	The Examiner notes there were submitted arguments for a rejection under §112, however there was no such rejection. There is now a rejection, as was necessitated by amendment. 

Regarding the Double Patenting
The rejection is maintained, and has been updated below in response to the amendments to both the instant application and all of the co-pending applications.
As to the previous terminal disclaimer, the Examiner notes that while there was a previous terminal disclaimer (TD) filed, it was not accompanied by the fee. As such, see MPEP § 1490 for more details, including (VI)(C): “Once a correct replacement terminal disclaimer is received, the next Office action should make it clear that "the second terminal disclaimer replaces the first terminal disclaimer, and the first terminal disclaimer is thus void." A second terminal disclaimer fee should not be assessed/charged, because the first fee is applied to the second terminal disclaimer” and see footnote 2 for ¶ 14.26.07: “If the disclaimer fee was paid for a terminal disclaimer which was not accepted, applicant does not have to pay another disclaimer fee when submitting a replacement or supplemental terminal disclaimer...” – i.e. a replacement terminal disclaimer must be filed for a terminal disclaimer that was not accepted.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding the § 101 Rejection
The rejection is maintained, and has been updated below as was necessitated by amendment.

The Examiner notes that the arguments submit no claim as representative, nor do the
arguments clearly argue features that are claimed. It is improper to import limitations from the
specification into the claims, and for purposes of responding to the arguments the Examiner
treats claim 1 as representative. 

Applicant submits (Remarks, pages 6-7): “The amended claims are directed towards a 3D modeling software/environment and provide clear improvements for said software/environment… This shows a clear improvement to the function of a computer
and effecting a transformation of a particular article to a different state.”

Examiner’s Response: The Examiner respectfully disagrees.  
	As to this being an improvement to technology, see MPEP § 2106.05(a): “…That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement…" – see ¶¶ 2-7 including ¶ 5 of the specification, and see ¶¶ 19-21 including: “The present invention provides the advantage of analyzing a building model to develop the optimal placement and positioning of sheathing material for the ceiling of the building by a reviewing the floor joist elevations and placement and developing the layout of the sheathing material to cover the ceiling… The present invention uses the unique feature of analyzing the building to determine an optimum sheathing material in which the data associated with the floor joists is identified from a model…” – the specification descriptions of the improvements/advantages are “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” as discussed in MPEP § 2106.05(a). 
Furthermore, the disclosed advantages/improvements describe an improvement in the judicial exception alone, i.e. an improvement to the “typical building process” (¶ 19 of the instant specification) - see MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement.”, see MPEP § 2106.05(I): "a claim for a new abstract idea is still an abstract idea”

Furthermore, the arguments convey a consideration under this being an improvement to the functioning of a computer -  this is not an improvement to the functioning of a computer, as a computer does not improve its own functioning by use of this method. To clarify, MPEP § 2106.05(a)(I): “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool.” – the present claims merely invoke the usage of computers as a tool to implement the abstract idea. 

Furthermore, this argument also conveys a consideration under the particular transformation test, as detailed in MPEP § 2106.05(c): "… It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility. All claims must be evaluated for eligibility using the two-part test from Alice/Mayo... Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation.” – the present claims are not reciting a particular eligible transformation, and the claims do not pass the two-part test from Alice and Mayo as per the rejection. 

Applicant submits (Remarks, pages 7-8): “…For instance, the claimed subject matter is physical rather than being a mere mental process, and thus is not an abstract idea… The claims as a whole are directed to more than just steps capable of being performed mentally. Through the restriction of the 3D modeling software, the creation of the plurality of sheathing material panel models, the new building model. There are newly created data sets of 3D model files which were not in existence before…The present invention creates and manipulates models and illustrations. This solves a technical problem of applying sheathing material to a 3D model…All within a 3D modeling environment” 

	 Examiner’s Response: The Examiner respectfully disagrees.  
As to the argument about the subject matter being physical, see MPEP § 2106.04(d)(I): “As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point").”
As to the remaining argument about the claimed subject matter not being able to be performed mentally, the Examiner notes that the argued features are 1) not claimed in ordered combination any single representative claim; and 2)  do not address that as per MPEP § 2106.04(a)(2)(III): “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind."” – these arguments imply that the usage of features such as “3D modeling software” preclude this from being performed mentally, however the claims recite these additional elements with such generality that these are considered as stated in MPEP § 2106.05(f): “simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation)”.
See the rejection for further clarification.

Applicant submits (Remarks, page 8): “The claims invention also includes a steps and actions that once the conflicts are corrected, the invention provides the new 3D model and the illustrations instead of continuously checking for conflicts…”
	Examiner’s Response: The Examiner respectfully disagrees. This is not claimed. Nothing in the claims of the present application recite some step of conflict detection/correct. 

Regarding the § 102/103 Rejection
	The rejections are maintained, and have been updated below as was necessitated by amendment. 
	The submitted arguments were previously submitted in the Remarks, Feb. 24, 2022 and were responded to the final rejection in March 2022. The Examiner clarifies on the prior response below. 

Applicant submits (Remarks, pages 8-9): “…The present set of claims are novel in light of the prior art…”
Examiner’s Response: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pages 8-9 in the remarks block quote the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant submits (Remarks, page 10): “The present set of claims include the “saving” of these pieces…This is both an economical improvement over the prior art, and also not mentioned in the prior art”. 
Examiner’s Response: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. See the rejection below for how the present claims are rejected in view of the prior art.
	Furthermore, this feature is not claimed in independent claim 8. It is improper to import limitations from one claim into other claims, as there is no representative claim.

Applicant submits (Remarks, page 10): “The prior art does not described the order in which…nor does it create images of the surfaces with the panel number…”. 
Examiner’s Response: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. See the rejection below for how the present claims are rejected in view of the prior art.

Applicant submits (Remarks, page 10-11): “Additionally, the examiner alleges that the prior art in figure 9 indicates the fastening locations for the sheathing members…the highlighted portions of figure 9(b) do not show the fastening locations…”. 
Examiner’s Response: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In addition, this argument includes a reproduced drawing – of which this drawing was not reproduced from the relied upon prior art, nor from the instant disclosure. The drawing has no basis in the evidence of record. 
Furthermore, this does not address Liu as was relied upon, including § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists” nor does it address Liu § 1 ¶ 1: “In construction practice, boarding sheets of nominal sizes are cut to designed dimensions, then fastened to wood (or metal) studs and joists” and other relied upon portions of Liu – i.e. Liu explicitly teaches that the sheathing material is fastened to the members. A skilled person would have readily inferred therefore that Liu overlays the boards over the members (e.g. in Liu figure 9) because this is where the sheathing material is “fastened to wood (or metal) studs and joists”. 
See the rejection below for further clarification on how the present claims are rejected in view of the prior art.

Applicant submits (Remarks, page 12): “Thus the prior art fails to show this element…”. 
Examiner’s Response: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Interpretation
	The claims are given their broadest reasonable interpretation by a skilled person in the art in view of the instant specification. 
The claims recite features such as a “3D tool”, a “3D program”, and the like - These are interpreted in view of figure 5 as described in ¶ 66: “The model consists of at least a set of frame members, as shown in Figure 5, a model 500 of the frame members is generated or received by the sheathing optimization program 108 and provides the structure for which the sheathing/finishing materials are to be applied to.”; and in view of ¶ 53: “Information gathered from computing device 104 and the 1-dimensional, 2-dimensional, and 3-dimensional drawings and models as well as the requirements so that the materials and members are identified as conflicting or non-conflicting” 
In regards to the limitations “…3D model file for a sheathing material panel in the 3D program…” in claim 8, see the § 112(a) rejection below. 
In regards to the remaining recitations – these remaining recitations in the claims do not require any of the claimed models to be 3D, nor do the claims require any specific 3D steps, e.g. displaying in 3D, or the like – as such, it would be improper to import such limitations from the specification into the claims. Rather, the claims only recite that some steps occur within this 3D tool/environment, i.e. under the BRI these steps are part of the overall program which has some 3D capability, e.g. one for receiving a 3D framing model such as shown in figure 5. 

	The claims recite limitations such as “a command is sent to the 3D tool” (claim 1), “sending a command…” (claim 8) and similar such recitations. There is no explicit disclosure on this in the instant specification, as such these are interpreted in view of ¶ 26 of the disclosure: “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”

Claim 6 recites, in part: The computer implemented method of claim 4, further comprising, applying , by the at least one processor, to each of the sheathing material panels, a visual indicator for a set of fastening locations based on the group of members and the sheathing material panel interfaces. – this is interpreted in view of ¶ 73: “In some embodiments, the drawings may have predetermined mounting points or locations based on the frame member position, and the number of fasteners which are needed to secure the sheathing pieces.” 

Claim 10 recites, in part: incorporate excess sections of the sheathing material into the model where there are openings in the second layer and claim 16 recites, in part: trimming sheathing material panels which extend beyond a surface edge and using the trimmed excess pieces to fill any voids within the layout; – these are interpreted in view of ¶ 70: “In some embodiments, the sheathing optimization program 108 applies the sheathing material pieces to the model and then deletes the excess portions of the sheathing material which interfere with the frame members or other sheathing material panels. The sheathing optimization program 108 may take the deleted portions and use them in other spaces where a new sheathing material panel may be applied but the deleted portion of the other panel is at least the same size, thereby reducing the amount of waste sheathing material which is left over at the completion of the project.” 

Claim Objections
Claims 1, 4, 8 16-17, 21 are objected to because of the following informalities:  
Claim 1 recites “sheathing material panel” in the singular form then recites “the …panels” in the plural for – the Examiner suggests amending to keep the form of these elements the same. 
Claim 4 is objected to under a similar rationale. The Examiner notes that if the claim is intended to refer to each panel of the panels, or one of the panels, then the claim should explicitly recite as such (e.g., claim 8 recites “wherein each sheathing material panel…”), whereas claim 4 recites “edges of the sheathing material panel align…”
Claims 8 and 21 are objected to under similar rationales 
Claim 8 recites “a set of members” then later refers to this as a “group of members” – the Examiner suggests amending claim 8 to be consistent in terminology and only use one of these recitations
Claim 8 recites “of the plane” however there is not a prior recitation of this – the Examiner suggests amending this to recite “of a plane”
Claim 8 recites “wherein portions of the sheathing material panels that extend over the edge of the plane” – in the current phrasing, the term “that” is not needed because there is not a term/phrase that “that” is referring back to. The Examiner suggests deleting the term “that”
To clarify, the Examiner notes another manner in which this may be recited with “that” – “wherein there are portions of the sheathing material that extend over the edge of the plane”. 
Claim 8 recites “the installation order” however this is the first recitation. The Examiner suggests amending this to “an installation order”
Claim 16 recites “generating a set of drawings…and the numbering” – there is not a prior recitation of numbering, as such the Examiner suggests amending this to “a numbering”.
Claim 17 recites “The system of claim 16, further comprising, extract the shape of each sheathing material of a second sheathing material” – the term “a second sheathing material” is singular, i.e. there is no “each sheathing material” of a singular “sheathing material. Furthermore, there is no prior recitation of “shape”. As such, the Examiner interprets this as “extract a shape of a second sheathing material”
In view of the prior recitation, the prior objection to this claim (final rejection, page 17, Mar. 25th), and the originally filed claim 17, the Examiner suggests amending this claim to reflect the Examiner’s prior suggestion
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/695,360 and provisional application 62/912,692, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  See below where the Examiner has provided a non-exhaustive list of new matter that is not supported by either the ‘360 application or the provisional application.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
There has been substantial modification to ¶ 1-¶ 24 wherein this modification is to change the nature of the invention from the general for sheathing material “for a interior or exterior surface of a building” (at least ¶ 7 of the ‘360) to the more specific use case of a “ceiling” as recited in the present claims and the specification – this change constitutes new matter as there are substantial differences between the disclosure as related to this instant claimed invention
To clarify, ¶ 71 of the ‘360 discloses only that “In some embodiments, the Sheathing Optimization Program 108 is able to detect both floor and ceiling surfaces as well” and similarly see ¶ 73 – there is no disclosure on applying this invention to ceiling/floor surfaces in the ‘360, and hence all related subject matter is new matter
E.g. the present claims and disclosure recite “floor joist” and rely upon the usage of “floor joists” for several features – the ‘360 does not have a disclosure on floor joists
In addition, see ¶ 56 in the ‘360, and ¶ 52 in the instant – there are numerous changes including the new recitation of “fastening locations” along with the “meta tags” and “meta data” and the like
In addition, see figure 4 in both applications, and see the accompanying descriptions of figure 4 – there are additional substantial modifications to both the figure and the description of the figure, including various recitations of new matter, e.g. ¶ 72 now recites “The sheathing optimization program 108 is able to calculate and determine the ideal installation pattern of the pieces of sheathing material based on the placement of the sheathing material on the exterior of the building and through the use of machine learning or artificial intelligence.” which was never previously presented 

The above is a non-exhaustive list of the new matter that has been added to the instant specification – it is clear that this is not a continuation, and as such the priority claim is denied, and the Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part.
See MPEP § 211.05, including form paragraph 2.10.01 for clarification. 

	In regards to the provisional application – this provides no support for the present invention, instead this is a barebones provisional in this this is “for resolving terminated transactions” (claim 1) wherein “This disclosure relates generally generating a design and detailing of a building” for “automating the process of detailing and generating reports for the building” – see pages 2-3 of the provisional, there are general recitations of “The program is used to automate the process of building design and detailing” (¶ 8, page 2) based on “architectural drawings” (¶ 9, page 2), e.g. “floor plans” (¶ 10, page 2), etc. – there is not even a recitation of “sheathing” in this provisional. As such, the priority claim is denied. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, in part: “adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process,” – claim 8 is indefinite because claim 8 may be interpreted that the adjusting is performed on an assembly process, or it may be performed on the sheathing material panels. 
Under both of these interpretations, what action is being performed on the remaining element is indefinite – i.e. when the claim is interpreted as adjusting the sheathing material panels the claim simply recites “an assembly process” but does not state what is occurring with this element (e.g. determining an assembly process), and similar for the term “the sheathing material panels” when the claim is interpreted  as adjusting the assembly process. 
As such, the claim is indefinite. For purposes of Examination, the Examiner interprets this in view of ¶ 71 of the instant disclosure. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 8, 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites, in part: comparing, by the at least one processor, the first layout using a machine learning module to determine an installation process for the sheathing material panels, wherein a command is sent to the 3D tool to adjust the sheathing material panels, and wherein the sheathing material panels are manipulated, within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied. 
Claim 8 recites, in part: adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
See ¶ 71 of the instant specification: “The sheathing optimization program 108 is able to optimize the alterations to the necessary pieces to both minimize waste material and installation time based through the use of various computer learning technologies. The sheathing optimization program 108 is able to calculate and determine the ideal installation pattern of the pieces of sheathing material based on the placement of the sheathing material on the interior of the building and through the use of machine learning or artificial intelligence.” 
See ¶ 70: “In some embodiments, the sheathing optimization program 108 applies the sheathing material pieces to the model and then deletes the excess portions of the sheathing material which interfere with the frame members or other sheathing material panels. The sheathing optimization program 108 may take the deleted portions and use them in other spaces where a new sheathing material panel may be applied but the deleted portion of the other panel is at least the same size. thereby reducing the amount of waste sheathing material which is left over at the completion of the project.” 
See ¶ 75: “The arrangement of the pieces of sheathing material may also provide a number associated with each piece of sheathing material, and the numbers coincide with the desired installation order of the pieces, as shown in Figure 8. By providing the order of installation, there further reduces the possibility of any waste material or incorrect installation of material.”
See MPEP 2163(II)(A): “For example, in Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination.” – the above noted limitations are not supported by the specification because of the particular combinations recited in the claims, including the manner in which machine learning is used, and the combination into a claimed single step of various differing disclosed steps. 

Claim 8 recites, in part: generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface; - see figure 5 as described in ¶ 66: “The model consists of at least a set of frame members, as shown in Figure 5, a model 500 of the frame members is generated or received by the sheathing optimization program 108 and provides the structure for which the sheathing/finishing materials are to be applied to.”; and see ¶ 53: “Information gathered from computing device 104 and the 1-dimensional, 2-dimensional, and 3-dimensional drawings and models as well as the requirements so that the materials and members are identified as conflicting or non-conflicting” 
	The disclosed invention does not support the above noted claim limitation. To clarify, the disclosure does not convey an invention in which there is a 3D program which includes the specific claimed  step of generating a 3D model file [data] in the 3D program for a sheathing material panel. Rather, the disclosure conveys what is described in ¶¶  53 and 56 as cited above, and figure 5.
The Examiner also notes that while fig. 8 shows “an illustration of a piece of sheathing material applied to a ceiling” (¶ 17, see ¶ 68 as well), a skilled person would have recognized that this illustration was only an illustration to aid in describing the feature disclosed in ¶ 68. To clarify, the specification does not convey that this illustration was generated by the claimed invention, let alone that this is a 3D model file in a 3D program as recited in the claims – because the disclosure conveys simply that this “an illustration of a piece of sheathing material applied to a ceiling”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 8 is directed towards the statutory category of an article of manufacture. 
	Claim 16 is directed towards the statutory category of an apparatus.
	
Step 2, Claim 1 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
Analyzing… the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identifying ... an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified and …to create a plane on the identified ceiling;
	identifying... a sheathing material panel to be applied to the plane ,;
	incorporating ... the sheathing material panels into the model by …apply the sheathing material panels to the plane, wherein the sheathing material are in a first layout;
	comparing... the first layout ... to determine an installation process for the sheathing material panels, wherein…adjust the sheathing material panels, and wherein the sheathing material panels are manipulated, within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
	A computer implemented method…, comprising:…, by at least one processor,… using a 3D tool…, by the at least one processor…sending a command to the 3D tool to…using a machine learning module to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing material required for construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Receiving…a model of a structure…, wherein the model is comprised of a group of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
	A computer implemented method…, comprising:…, by at least one processor,… using a 3D tool…, by the at least one processor…sending a command to the 3D tool to…using a machine learning module to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing material required for construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Receiving…a model of a structure…, wherein the model is comprised of a group of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 4 and 6 recite additional steps in the mental process

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 8 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 8 is:
analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating …a sheathing material panel …to be applied to the surface;
	…apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, …the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, …remove those portions of the sheathing material panels;
	and generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
	A computer program product…, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:… in a 3D program… a 3d model file for… in the 3D program… sending a command to… using a machine learning module… an order is sent to the 3D tool to

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing material required for construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure…, wherein the model is comprised of a set of members;
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
	A computer program product…, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:… in a 3D program… a 3d model file for… in the 3D program… sending a command to… using a machine learning module… an order is sent to the 3D tool to

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing material required for construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure…, wherein the model is comprised of a set of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 10-13 recite additional steps in the mental process

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 16 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 16 is: 
analyze the set of members to determine a group of members associated with floor joists and wall panels, and identify a surface of the floor joist which are to come in contact with a sheathing material panels;
	…incorporate sheathing material panels into the model and positioning each of the sheathing material panels on to the surface within the model, wherein each sheathing material panel interfaces with at least one floor joist;
	establish a layout of the sheathing material panels based on an installation process, …relocates the sheathing material panels based on the installation process and modifying the model based on the layout;
	trimming sheathing material panels which extend beyond a surface edge and using the trimmed excess pieces to fill any voids within the layout;
	generating a set of drawings illustrating the layout and the numbering of the sheathing material panels based on the installation order. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
	A system … within a 3D tool, comprising: one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non-transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:… within the 3D tool… send a command to… wherein the 3D tool

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing material required for construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure…, wherein the model is comprised of a set of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
	A system … within a 3D tool, comprising: one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non-transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:… within the 3D tool… send a command to… wherein the 3D tool

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing material required for construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure…, wherein the model is comprised of a set of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 17-18, 20-21 are additional steps in the mental process
The recitation of “sending a command to the 3D modeling tool” in claim 18 is considered as simply adding generic computer components after the fact to the abstract idea (MPEP § 2106.05(f)

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11-13 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., "BIM-based automated design and planning for boarding of light-frame residential buildings", 2018 

Regarding Claim 8
Liu teaches: 	A computer program product for determining the sheathing materials required for construction of a building, comprising: 	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising: (Liu, see the abstract, and see § 6.1 ¶ 1: “...In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls. The building model was first built in Autodesk Revit 2015 [2]; then, a suite of commercial Revit addons, Metal Wood Framer (MWF) [38], was employed to frame building components such as walls and floors. Following this, the developed prototype system was launched in Autodesk Revit to design the boarding layout and plan the material cutting....” – i.e. this is a computer-implemented method for determining the sheathing material for a building including for the “ceiling” – see § I ¶ 1 and page 247 col. 1 ¶ 1 for more clarification)
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members; (Liu, figure 15 – this is a “Graphic user interface of the prototyped system” which shows an example of a received 3D model of structure in the CAD tool, including the members of the model; also see figure 6, the “input” to the system includes a “BIM” which is a building information model [e.g. the one in figure 15] which as per page 240, col. 1, ¶ 1: “The inputs for the system include: [1] a BIM for the project, containing architectural and structural frame information;”...)
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels; (Liu, page 241, col. 2, ¶ 1:”The flowchart of building information extraction by the developed BIM parser is illustrated in Fig. 10. It should be noted that the BIM parser is developed based on the Autodesk Revit API functions. To begin, the BIM parser identifies all building elements relevant to the boarding design and planning by their types, such as walls, floors, windows, doors, studs, plates, and joists. Subsequently, their enriched functional information, such as host information (e.g., wall ID), is retrieved through the Revit API functions of “element. get_Parameter(paraName)” and “elementType.get_Parameter (para- Name)”, which is used to detect relationships [including intersections] between walls/floors and their sub-components (e.g., studs and [floor] joists)...For instance, Revit API provides some functions, such as wall.get_ElementsAtJoin (indexofWallEnd), to detect walls adjoined end to- end. In addition, Revit always forces the elements to automatically adjoin their neighbors where appropriate; therefore, this Revit API function is used to detect the connections...”
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified; (Liu, figure 9: “Schematic diagram of floor layers (gypsum board and oriented strand board).” – see the “Ceiling boundary (Gypsum Board)” that was identified as the area for the ceiling: to clarify, see §6.1 ¶ 1: “In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls.” and page 247, col. 1, ¶ 1 :”As shown in the table, the minimised gypsum drywall material waste for walls is 6.85%, while the sheathing material waste is found to be 7.3%. As for the ceiling, the material waste of gypsum boards is found to be 6.53%, while the sheathing material waste for floors is 5.84%” – i.e. this places “gypsum drywall boards” over the identified ceiling area, see figures 13-14 for example flowcharts of the algorithms used	
generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface; (Liu, page 240, ¶ 1: “The output of this system comprises a construction-centric BIM allowing construction practitioners to visualise the optimised boarding design in 3D, shop drawings and cutting plan of the resulting boarding design, as well as the boarding sheet purchase plan” )
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created; (Liu, page 242, col. 2, ¶¶ 2-3: “The methodological flowchart of the wall boarding design algorithm is presented in Fig. 12. It begins with the identification of the boarding layers of one wall. Then, the sheet orientation is determined based on the user's configuration of the design pattern for walls, wall dimensions, and board nominal sizes…A similar procedure is followed for floor boarding layout (see Fig. 13). It also begins by identifying boarding layers. Then, the joist direction is identified to determine the boarding sheet orientation, because the boarding sheet orientation is always perpendicular to the joist direction” and see figures 12-13 – the Examiner notes that while Liu does not explicitly say which one of these is used for ceilings, a skilled person would have inferred that it was one of these, or a substantially similar one, because Liu’s system was used to generate the ceiling boarding, § 6.1 ¶ 1: “In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls.” And see table 2 which provides a “waste” comparison for “Wall”, “Floor”, and “Ceiling” from this system)
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model; …(Liu, as cited above see figure 14; as clarified on page 243, col. 2, ¶¶ 2-3: “An iterative process is used to solve the boarding design and planning optimisation model. An overview of the iterative method is illustrated in Fig. 14. For each iteration, one design alternative is formulated by using boarding design algorithms described in the previous section. The design algorithm randomly selects one nominal boarding size (e.g., 4′×8′, 4′×10′, or 4′×12′) when placing individual boarding sheet (see Fig. 12 and Fig. 13). Upon completion of the boarding design configuration [which was based on the intersections, see figures 12-13] for all building elements (i.e., walls or floors), the design alternative is analysed to obtain a thorough cutting [including cutting/removing section which extend beyond the edge] list of sheathing/drywall sheets (i.e., quantities of cutting items). The cutting-stock optimiser is then triggered, which takes the combination of available material stock sizes and the generated thorough cutting list as inputs to formulate an optimised cutting plan for this design scenario… Three existing algorithms, Greedy First Fit, Greedy Best Fit, and Greedy Next Fit, are evaluated in developing the cutting-stock optimiser [28]. Greedy algorithms [example of a machine learning module, see ¶ 71 of the instant disclosure to clarify on the BRI] are selected in this research due to the fact that it can provide an optimised solution in a reasonable time [10].”
To clarify: see figure 14 step: “Identify optimized boarding layout design” is after the “Stop criteria” is determined to be “Yes” [i.e. stop the iterative process], i.e. page 244, col. 1, ¶ 1 “Finally, the design with the minimised amount of material waste is identified and the successful design is used to formulate the Microsoft Excel-based boarding sheet purchase plan and cutting plan by the prototype system.”)
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels; (Liu, page 243, col. 2, ¶¶ 2-3: “Upon completion of the boarding design configuration for all building elements (i.e., walls or floors), the design alternative is analysed to obtain a thorough cutting [including cutting/removing section which extend beyond the edge] list of sheathing/drywall sheets (i.e., quantities of cutting items). The cutting-stock optimiser is then triggered, which takes the combination of available material stock sizes and the generated thorough cutting list as inputs to formulate an optimised cutting plan for this design scenario…”)
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. (Liu, figure 16(b) shows an example “Output” “Shop Drawing” wherein each panel is numbered as part of its “Name”, e.g. “Drywall 2” – a skilled person would have inferred that this number was a number identifying the installation order because this is a “Shop Drawing”; to clarify page 246 of Liu: “As demonstrated in Fig. 16, the prototyped system generates construction-centric BIMs and shop drawings, thereby significantly enhancing the communication among the project participants. This feature allowed the authors to verify and validate in a visual manner whether or not a given generated layout complies with practical knowhow…This It should be noted that, without the formalisation of trades' knowhow, the generated boarding layout design scenario lacks constructability, likely leading to a poorly-designed layout that is not feasible for field execution. It is commonplace that construction practitioners would discard a layout design that falls short in terms of constructability and would instead resort to experience-based, ad hoc decisions for boarding design and planning on the jobsite” – i.e. Liu’s shop drawings were intended for “construction practitioners” for the installation/construction process of actual structure – a skilled person would have inferred that the numberings of Liu therefore would have been used for the installation order by such a practitioner)



Regarding Claim 11.
Liu teaches: The computer program product of claim 8, wherein the program instructions further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material panels align with centerlines of members of the floor joists. (Liu, see figure 16 which visually shows an example of the “Shop drawing” produced for one of the walls which shows that the “Drywall” panels in the drawing are placed over the wall members, wherein the wall members are visible; and see Liu § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists” and § 1 ¶ 1 for more clarification – i.e. the member locations shown in the shop drawing are when the sheathing (e.g. drywall) is fastened to the members
	Wherein figure 16 visually shows that the “Drywall 3” panel is aligned on the centerline of a member shared with the “Drywall 5” panel”; and the Examiner notes that a skilled person would have inferred similar drawings were also rendered for the “ceilings” (Liu, table 2) wherein figure 16b shows a wall because “In the interest of brevity, Fig. 16 shows the resulting layout design for one wall” (page 246, col. 1, ¶ 2) 
	To clarify on this: see figures 13-14 for the “rules” of “Lay sheet edge on stud”/”Lay sheet edge on joist” – i.e. on the centerline when two panels meet at one member, as visibly shown; see figure 3 as well which provides another depiction of this alignment of Liu; as clarified on page 238, col., 2 ¶ 3: “Fig. 3a shows one feasible design of drywall layout. As illustrated, staggered butt joints (i.e., drywall seams) are located at position #1 and position #2, respectively. The butt joint at position #2 is located in the middle of an opening, instead of at the opening corners such as position #4 and position #5, thus avoiding cracking. The butt joint at position #3 is resting on the edge of the door opening...”)


Regarding Claim 12.
Liu teaches: The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. (Liu, see figure 16 which visually shows an example of the “Shop drawing” produced for one of the walls which shows that the “Drywall” panels in the drawing are placed over the wall members, wherein the wall members are visible; and see Liu § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists” and § 1 ¶ 1 for more clarification – i.e. the member locations shown in the shop drawing are when the sheathing (e.g. drywall) is fastened to the members
	Wherein figure 16 visually shows that the “Drywall 3” panel is aligned on the centerline of a member shared with the “Drywall 5” panel”; and the Examiner notes that a skilled person would have inferred similar drawings were also rendered for the “ceilings” (Liu, table 2) wherein figure 16b shows a wall because “In the interest of brevity, Fig. 16 shows the resulting layout design for one wall” (page 246, col. 1, ¶ 2) 
	To clarify on this: see figures 13-14 for the “rules” of “Lay sheet edge on stud”/”Lay sheet edge on joist” – i.e. on the centerline when two panels meet at one member, as visibly shown; see figure 3 as well which provides another depiction of this alignment of Liu; as clarified on page 238, col., 2 ¶ 3: “Fig. 3a shows one feasible design of drywall layout. As illustrated, staggered butt joints (i.e., drywall seams) are located at position #1 and position #2, respectively. The butt joint at position #2 is located in the middle of an opening, instead of at the opening corners such as position #4 and position #5, thus avoiding cracking. The butt joint at position #3 is resting on the edge of the door opening...”
As to the first set/second set BRI – see ¶ 69 of the instant disclosure: “Figure 8 also shows the edges of the panels and how they align typically through the centerline of the frame member to provide for the securement or fastening location of the sheathing material.”)


Regarding Claim 13.
Liu teaches:	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. (Liu, see figure 16 which visually shows an example of the “Shop drawing” produced for one of the walls which shows that the “Drywall” panels in the drawing are placed over the wall members, wherein the wall members are visible; and see Liu § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists” and § 1 ¶ 1 for more clarification – i.e. the member locations shown in the shop drawing are when the sheathing (e.g. drywall) is fastened to the members
	Wherein figure 16 visually shows that the “Drywall 3” panel is aligned on the centerline of a member shared with the “Drywall 5” panel”; and the Examiner notes that a skilled person would have inferred similar drawings were also rendered for the “ceilings” (Liu, table 2) wherein figure 16b shows a wall because “In the interest of brevity, Fig. 16 shows the resulting layout design for one wall” (page 246, col. 1, ¶ 2) 
	To clarify on this: see figures 13-14 for the “rules” of “Lay sheet edge on stud”/”Lay sheet edge on joist” – i.e. on the centerline when two panels meet at one member, as visibly shown; see figure 3 as well which provides another depiction of this alignment of Liu; as clarified on page 238, col., 2 ¶ 3: “Fig. 3a shows one feasible design of drywall layout. As illustrated, staggered butt joints (i.e., drywall seams) are located at position #1 and position #2, respectively. The butt joint at position #2 is located in the middle of an opening, instead of at the opening corners such as position #4 and position #5, thus avoiding cracking. The butt joint at position #3 is resting on the edge of the door opening...”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10, 16-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., "BIM-based automated design and planning for boarding of light-frame residential buildings", 2018 in view of Ishida et al., "STUDY ON THE OPTIMIZATION METHOD FOR PANEL LAYOUT PROBLEM IN DRYWALL", 2011

Regarding Claim 1
Liu teaches: 
	A computer implemented method for determining the sheathing material required for construction of a building, comprising: (Liu, see the abstract, and see § 6.1 ¶ 1: “...In this
house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls. The building model was first built in Autodesk Revit 2015 [2]; then, a suite of commercial Revit addons, Metal Wood Framer (MWF) [38], was employed to frame building components such as walls and floors. Following this, the developed prototype system was launched in Autodesk Revit to design the boarding layout and plan the material cutting....” – i.e. this is a computer-implemented method for determining the sheathing material for a building including for the “ceiling” – see § I ¶ 1 and page 247 col. 1 ¶ 1 for more clarification)
	receiving, by at least one processor, a model of a structure using a 3D tool, wherein the model is comprised of a group of members; (Liu, figure 15 – this is a “Graphic user interface of the prototyped system” which shows an example of a received 3D model of structure in the CAD tool, including the members of the model; also see figure 6, the “input” to the system includes a “BIM” which is a building information model [e.g. the one in figure 15] which as per page 240, col. 1, ¶ 1: “The inputs for the system include: [1] a BIM for the project, containing architectural and structural frame information;”...)
	analyzing, by the at least one processor, the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels; (Liu, page 241, col. 2, ¶ 1:”The flowchart of building information extraction by the developed BIM parser is illustrated in Fig. 10. It should be noted that the BIM parser is developed based on the Autodesk Revit API functions. To begin, the BIM parser identifies all building elements relevant to the boarding design and planning by their types, such as walls, floors, windows, doors, studs, plates, and joists. Subsequently, their enriched functional information, such as host information (e.g., wall ID), is retrieved through the Revit API functions of “element. get_Parameter(paraName)” and “elementType.get_Parameter (para- Name)”, which is used to detect relationships [including intersections] between walls/floors and their sub-components (e.g., studs and [floor] joists)...For instance, Revit API provides some functions, such as wall.get_ElementsAtJoin (indexofWallEnd), to detect walls adjoined end to- end. In addition, Revit always forces the elements to automatically adjoin their neighbors where appropriate; therefore, this Revit API function is used to detect the connections...” 
	identifying , by the at least one processor, an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified and a sending a command to the 3D tool to create a plane on the identified ceiling; (Liu, figure 9: “Schematic diagram of floor layers (gypsum board and oriented strand board).” – see the “Ceiling boundary (Gypsum Board) [example of a created plane]” that was identified as the area for the ceiling: to clarify, see §6.1 ¶ 1: “In this house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls.” and page 247, col. 1, ¶ 1 :”As shown in the table, the minimised gypsum drywall material waste for walls is 6.85%, while the sheathing material waste is found to be 7.3%. As for the ceiling, the material waste of gypsum boards is found to be 6.53%, while the sheathing material waste for floors is 5.84%” – i.e. this places “gypsum drywall boards” over the identified ceiling area, see figures 13-14 for example flowcharts of the algorithms used
	identifying, by the at least one processor, a sheathing material panel to be applied to the plane; (Liu, figure 9: “Schematic diagram of floor layers (gypsum board and oriented strand board).” – see the “Ceiling boundary (Gypsum Board)” that was identified as the area for the ceiling: to clarify, see §6.1 ¶ 1 and page 247, col. 1, ¶ 1 as cited above,  see figures 13-14 for example flowcharts of the algorithms used – i.e. this identifies that “Gypsum drywall boards” are used for the ceiling, to clarify also see table 2, which provides an example in which 3 standard sizes were used for the example, e.g. “4’ x 8’” – 4 foot by 8 foot – and  page 243, col. 2, ¶ 2: “An iterative process is used to solve the boarding design and planning optimisation model. An overview of the iterative method is illustrated in Fig. 14. For each iteration, one design alternative is formulated by using boarding design algorithms described in the previous section. The design algorithm randomly selects one nominal boarding size (e.g., 4′×8′, 4′×10′, or 4′×12′) when placing individual boarding sheet (see Fig. 12 and Fig. 13)...”)
	incorporating , by the at least one processor, the sheathing material panels into the model by sending a command to the 3D tool to apply the sheathing material panels to the plane, wherein the sheathing material are in a first layout; (Liu, § 5.5 ¶ 1: “Ultimately, the boarding layout design with minimised material waste is modelled automatically in the BIM by the boarding layout modeller, as shown in Fig. 6 and Fig. 14, in order to obtain a construction- centric BIM and to generate shop drawings.”; to clarify page 240, the paragraph split between the columns: “The output of this system comprises a construction-centric BIM allowing construction practitioners to visualise the optimised boarding design in 3D, shop drawings and cutting plan of the resulting boarding design, as well as the boarding sheet purchase plan.” – i.e. both the input (e.g. figure 15) and the output of this are in 3D, as such this is a 3D tool
wherein for the first layout see figure 14 box # 2 for “Get initial/new locations of seams by using design algorithms” and “Get the [first] layout design”; as clarified on page 243, col. 2, ¶ 2: “An iterative process is used to solve the boarding design and planning optimisation model. An overview of the iterative method is illustrated in Fig. 14. For each iteration, one design alternative is formulated by using boarding design algorithms described in the previous section. The design algorithm randomly selects one nominal boarding size (e.g., 4′×8′, 4′×10′, or 4′×12′) when placing individual boarding sheet (see Fig. 12 and Fig. 13). Upon completion of the boarding design configuration for all building elements (i.e., walls or floors), the design alternative is analysed to obtain a thorough cutting list of sheathing/drywall sheets (i.e., quantities of cutting items). The cutting-stock optimiser is then triggered, which takes the combination of available material stock sizes and the generated thorough cutting list as inputs to formulate an optimised cutting plan for this design scenario.”)
	comparing, by the at least one processor, the first layout using a machine learning module to determine an installation process for the sheathing material panels, wherein a command is sent to the 3D tool to adjust the sheathing material panels, and wherein the sheathing material panels are manipulated, within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, …(Liu, as cited above see figure 14; as clarified on page 243, col. 2, ¶¶ 2-3: “An iterative process is used to solve the boarding design and planning optimisation model. An overview of the iterative method is illustrated in Fig. 14. For each iteration, one design alternative is formulated by using boarding design algorithms described in the previous section. The design algorithm randomly selects one nominal boarding size (e.g., 4′×8′, 4′×10′, or 4′×12′) when placing individual boarding sheet (see Fig. 12 and Fig. 13). Upon completion of the boarding design configuration for all building elements (i.e., walls or floors), the design alternative is analysed to obtain a thorough cutting [including cutting/removing section which extend beyond the edge] list of sheathing/drywall sheets (i.e., quantities of cutting items). The cutting-stock optimiser is then triggered, which takes the combination of available material stock sizes and the generated thorough cutting list as inputs to formulate an optimised cutting plan for this design scenario… Three existing algorithms, Greedy First Fit, Greedy Best Fit, and Greedy Next Fit, are evaluated in developing the cutting-stock optimiser [28]. Greedy algorithms [example of a machine learning module, see ¶ 71 of the instant disclosure to clarify on the BRI] are selected in this research due to the fact that it can provide an optimised solution in a reasonable time [10].”
As to the comparing, figure 14 step: “Identify optimized boarding layout design” is after the “Stop criteria” is determined to be “Yes” [i.e. stop the iterative process], i.e. page 244, col. 1, ¶ 1 “Finally, the design with the minimised amount of material waste is identified [by comparing with the other designs with higher waste amounts], and the successful design is used to formulate the Microsoft Excel-based boarding sheet purchase plan and cutting plan by the prototype system.”)

Liu does not explicitly teach: and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied.
Ishida teaches: and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied. (Ishida, abstract and § II: “The authors developed the following optimization method for panel layout problem in drywall. The drywall panel layout optimization method consists of the following three steps.” wherein § II clarifies: “Drywall field: Drywall field is a wall or a ceiling surface.” – see § II for more clarification: “To plan drywall panel layout in a wall, n items (small “Rectangles”) S = (1, 2, … n) and one object(drywall field) F are given. It is required to place the items orthogonally without any overlap. Then, “Rectangles” are cut to the shape of the wall. The cut “Rectangles” is “Polygon” [the removed/excess/terminated portions of the panel]. “Polygon” is an intersection of two sets “Rectangle” and “Drywall field”. (Ti = F∩Si)...When the authors intended to create and optimize a cutting plan, the authors places a given set of n items(small polygons) T = (1,2, … n) into objects(rectangles) S’ =(1, 2, … , m) without overlap so as to minimize the waste of gypsum boards.” – to clarify, see figures 1-2, including figure 2 “Placement of the small polygons into the rectangle” which shows that the cut polygons were reused for other planes as part of minimize the waste – see § 3 which provides more clarification, including figures 3-5 which provide numerous example layouts from this)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing drywall layout with the teachings from Ishida on a similar system which includes re-using the excess portions. The motivation to combine would have been that lshida's technique provides "the best combination of panels" as per the abstract, i.e. this further minimizes waste.

Regarding Claim 4
Liu teaches: The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material, wherein edges of the sheathing material panel align with a centerlines of members of the group of members in which the sheathing material panel interfaces with. (Liu, see figure 16 which visually shows an example of the “Shop drawing” produced for one of the walls which shows that the “Drywall” panels in the drawing are placed over the wall members, wherein the wall members are visible; and see Liu § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists” and § 1 ¶ 1 for more clarification – i.e. the member locations shown in the shop drawing are when the sheathing (e.g. drywall) is fastened to the members
	Wherein figure 16 visually shows that the “Drywall 3” panel is aligned on the centerline of a member shared with the “Drywall 5” panel”; and the Examiner notes that a skilled person would have inferred similar drawings were also rendered for the “ceilings” (Liu, table 2) wherein figure 16b shows a wall because “In the interest of brevity, Fig. 16 shows the resulting layout design for one wall” (page 246, col. 1, ¶ 2) 
	To clarify on this: see figures 13-14 for the “rules” of “Lay sheet edge on stud”/”Lay sheet edge on joist” – i.e. on the centerline when two panels meet at one member, as visibly shown; see figure 3 as well which provides another depiction of this alignment of Liu; as clarified on page 238, col., 2 ¶ 3: “Fig. 3a shows one feasible design of drywall layout. As illustrated, staggered butt joints (i.e., drywall seams) are located at position #1 and position #2, respectively. The butt joint at position #2 is located in the middle of an opening, instead of at the opening corners such as position #4 and position #5, thus avoiding cracking. The butt joint at position #3 is resting on the edge of the door opening...”)

	

Regarding Claim 6
Liu teaches: The computer implemented method of claim 4, further comprising, applying , by the at least one processor, to each of the sheathing material panels, a visual indicator for a set of fastening locations based on the group of members and the sheathing material panel interfaces. (Liu, see figure 16 which visually shows an example of the “Shop drawing” produced for one of the walls which shows that the “Drywall” panels in the drawing are placed over the wall members, wherein the wall members are visible; and see Liu § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists” and § 1 ¶ 1 for more clarification – i.e. the member locations shown in the shop drawing are when the sheathing (e.g. drywall) is fastened to the members
	Wherein figure 16 visually shows that the “Drywall 3” panel is aligned on the centerline of a member shared with the “Drywall 5” panel”; and the Examiner notes that a skilled person would have inferred similar drawings were also rendered for the “ceilings” (Liu, table 2) wherein figure 16b shows a wall because “In the interest of brevity, Fig. 16 shows the resulting layout design for one wall” (page 246, col. 1, ¶ 2) 
	To clarify on this: see figures 13-14 for the “rules” of “Lay sheet edge on stud”/”Lay sheet edge on joist” – i.e. on the centerline when two panels meet at one member, as visibly shown; see figure 3 as well which provides another depiction of this alignment of Liu; as clarified on page 238, col., 2 ¶ 3: “Fig. 3a shows one feasible design of drywall layout. As illustrated, staggered butt joints (i.e., drywall seams) are located at position #1 and position #2, respectively. The butt joint at position #2 is located in the middle of an opening, instead of at the opening corners such as position #4 and position #5, thus avoiding cracking. The butt joint at position #3 is resting on the edge of the door opening...”)

Regarding Claim 10.
Liu does not teach the following limitation, however Ishida teaches: The computer program product of claim 8, wherein the program instructions further comprising, incorporate excess sections of the sheathing material into the model where there are openings in the second layer ,.  (Ishida, abstract and § II: “The authors developed the following optimization method for panel layout problem in drywall. The drywall panel layout optimization method consists of the following three steps.” wherein § II clarifies: “Drywall field: Drywall field is a wall or a ceiling surface.” – see § II for more clarification: “To plan drywall panel layout in a wall, n items (small “Rectangles”) S = (1, 2, … n) and one object(drywall field) F are given. It is required to place the items orthogonally without any overlap. Then, “Rectangles” are cut to the shape of the wall. The cut “Rectangles” is “Polygon” [the removed/excess/terminated portions of the panel]. “Polygon” is an intersection of two sets “Rectangle” and “Drywall field”. (Ti = F∩Si)...When the authors intended to create and optimize a cutting plan, the authors places a given set of n items(small polygons) T = (1,2, … n) into objects(rectangles) S’ =(1, 2, … , m) without overlap so as to minimize the waste of gypsum boards.” – to clarify, see figures 1-2, including figure 2 “Placement of the small polygons into the rectangle” which shows that the cut polygons were reused for other planes as part of minimize the waste – see § 3 which provides more clarification, including figures 3-5 which provide numerous example layouts from this)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing drywall layout with the teachings from Ishida on a similar system which includes re-using the excess portions. The motivation to combine would have been that lshida's technique provides "the best combination of panels" as per the abstract, i.e. this further minimizes waste.

Regarding Claim 16.
Liu teaches:
	A system for determining the sheathing material required for the construction of a building within a 3D tool, comprising: 	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non-transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising: (Liu, see the abstract, and see § 6.1 ¶ 1: “...In this
house model, oriented strand board (OSB) sheathing boards are placed on exterior sides of exterior light-framed walls and top sides of floors, while gypsum drywall boards are used for interior sides of exterior light-framed walls and bottom sides (i.e., ceiling) of floors, as well as for both sides of interior light-framed walls. The building model was first built in Autodesk Revit 2015 [2]; then, a suite of commercial Revit addons, Metal Wood Framer (MWF) [38], was employed to frame building components such as walls and floors. Following this, the developed prototype system was launched in Autodesk Revit to design the boarding layout and plan the material cutting....” – i.e. this is a computer-implemented method for determining the sheathing material for a building including for the “ceiling” – see § I ¶ 1 and page 247 col. 1 ¶ 1 for more clarification)
	receive a model of a structure within the 3D tool, wherein the model is comprised of a set of members; (Liu, figure 15 – this is a “Graphic user interface of the prototyped system” which shows an example of a received 3D model of structure in the CAD tool, including the members of the model; also see figure 6, the “input” to the system includes a “BIM” which is a building information model [e.g. the one in figure 15] which as per page 240, col. 1, ¶ 1: “The inputs for the system include: [1] a BIM for the project, containing architectural and structural frame information;”...)
	analyze the set of members to determine a group of members associated with floor joists and wall panels, and identify a surface of the floor joist which are to come in contact with a sheathing material panels; (Liu, page 241, col. 2, ¶ 1:”The flowchart of building information extraction by the developed BIM parser is illustrated in Fig. 10. It should be noted that the BIM parser is developed based on the Autodesk Revit API functions. To begin, the BIM parser identifies all building elements relevant to the boarding design and planning by their types, such as walls, floors, windows, doors, studs, plates, and joists. Subsequently, their enriched functional information, such as host information (e.g., wall ID), is retrieved through the Revit API functions of “element. get_Parameter(paraName)” and “elementType.get_Parameter (para- Name)”, which is used to detect relationships between walls/floors and their sub-components (e.g., studs and [floor] joists)...For instance, Revit API provides some functions, such as wall.get_ElementsAtJoin (indexofWallEnd), to detect walls adjoined end to- end. In addition, Revit always forces the elements to automatically adjoin their neighbors where appropriate; therefore, this Revit API function is used to detect the connections...” 
	send a command to incorporate sheathing material panels into the model and positioning each of the sheathing material panels on to the surface within the model, wherein each sheathing material panel interfaces with at least one floor joist; (Liu, § 5.5 ¶ 1: “Ultimately, the boarding layout design with minimised material waste is modelled automatically in the BIM by the boarding layout modeller, as shown in Fig. 6 and Fig. 14, in order to obtain a construction- centric BIM and to generate shop drawings.”; to clarify page 240, the paragraph split between the columns: “The output of this system comprises a construction-centric BIM allowing construction practitioners to visualise the optimised boarding design in 3D, shop drawings and cutting plan of the resulting boarding design, as well as the boarding sheet purchase plan.” – and see figure 16(b) which shows that each panel interfaces with at least one member; see figure 9 as well which also shows this, wherein this is because “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” (§ 4 ¶ 1)
	establish a layout of the sheathing material panels based on an installation process, wherein the 3D tool relocates the sheathing material panels based on the installation process and modifying the model based on the layout; (Liu, , see figure 14 box # 2 for “Get initial/new locations of seams by using design algorithms” and “Get the [first] layout design”; as clarified on page 243, col. 2, ¶ 2: “An iterative process is used to solve the boarding design and planning optimisation model. An overview of the iterative method is illustrated in Fig. 14. For each iteration, one design alternative is formulated by using boarding design algorithms described in the previous section. The design algorithm randomly selects one nominal boarding size (e.g., 4′×8′, 4′×10′, or 4′×12′) when placing individual boarding sheet (see Fig. 12 and Fig. 13). Upon completion of the boarding design configuration for all building elements (i.e., walls or floors), the design alternative is analysed to obtain a thorough cutting list of sheathing/drywall sheets (i.e., quantities of cutting items). The cutting-stock optimiser is then triggered, which takes the combination of available material stock sizes and the generated thorough cutting list as inputs to formulate an optimised cutting plan for this design scenario.”
As to this being based on an installation process – see § 5.4 ¶ 1: “A rule-based design approach generates multiple feasible design scenarios in compliance with practical trades' know-how [including on the installation process]. To determine the final boarding design and planning alternative, a material waste minimization is employed in this research”; to clarify page 246, col. 1, ¶ 2: “This feature allowed the authors to verify and validate in a visual manner whether or not a given generated layout complies with practical knowhow. This visualisation is used to examine the boarding design result against the rules, such as Lay sheet edge on stud, Stagger sheet edge, and Avoid edge around opening corner.”)
	trimming sheathing material panels which extend beyond a surface edge …( page 243, col. 2, ¶¶ 2-3: “An iterative process is used to solve the boarding design and planning optimisation model. An overview of the iterative method is illustrated in Fig. 14. For each iteration, one design alternative is formulated by using boarding design algorithms described in the previous section. The design algorithm randomly selects one nominal boarding size (e.g., 4′×8′, 4′×10′, or 4′×12′) when placing individual boarding sheet (see Fig. 12 and Fig. 13). Upon completion of the boarding design configuration for all building elements (i.e., walls or floors), the design alternative is analysed to obtain a thorough cutting [including cutting/removing section which extend beyond the edge] list of sheathing/drywall sheets (i.e., quantities of cutting items).”)
	. generating a set of drawings illustrating the layout and the numbering of the sheathing material panels based on the installation order. (Liu, figure 16(b) shows an example “Output” “Shop Drawing” wherein each panel is numbered as part of its “Name”, e.g. “Drywall 2” – a skilled person would have inferred that this number was a number identifying the installation order because this is a “Shop Drawing”; to clarify page 246 of Liu: “As demonstrated in Fig. 16, the prototyped system generates construction-centric BIMs and shop drawings, thereby significantly enhancing the communication among the project participants. This feature allowed the authors to verify and validate in a visual manner whether or not a given generated layout complies with practical knowhow…This It should be noted that, without the formalisation of trades' knowhow, the generated boarding layout design scenario lacks constructability, likely leading to a poorly-designed layout that is not feasible for field execution. It is commonplace that construction practitioners would discard a layout design that falls short in terms of constructability and would instead resort to experience-based, ad hoc decisions for boarding design and planning on the jobsite” – i.e. Liu’s shop drawings were intended for “construction practitioners” for the installation/construction process of actual structure – a skilled person would have inferred that the numberings of Liu therefore would have been used for the installation order by such a practitioner)

Liu does not teach the following limitation, however Ishida teaches: and using the trimmed excess pieces to fill any voids within the layout; (Ishida, abstract and § II: “The authors developed the following optimization method for panel layout problem in drywall. The drywall panel layout optimization method consists of the following three steps.” wherein § II clarifies: “Drywall field: Drywall field is a wall or a ceiling surface.” – see § II for more clarification: “To plan drywall panel layout in a wall, n items (small “Rectangles”) S = (1, 2, … n) and one object(drywall field) F are given. It is required to place the items orthogonally without any overlap. Then, “Rectangles” are cut to the shape of the wall. The cut “Rectangles” is “Polygon” [the removed/excess/terminated portions of the panel]. “Polygon” is an intersection of two sets “Rectangle” and “Drywall field”. (Ti = F∩Si)...When the authors intended to create and optimize a cutting plan, the authors places a given set of n items(small polygons) T = (1,2, … n) into objects(rectangles) S’ =(1, 2, … , m) without overlap so as to minimize the waste of gypsum boards.” – to clarify, see figures 1-2, including figure 2 “Placement of the small polygons into the rectangle” which shows that the cut polygons were reused for other planes as part of minimize the waste – see § 3 which provides more clarification, including figures 3-5 which provide numerous example layouts from this)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing drywall layout with the teachings from Ishida on a similar system which includes re-using the excess portions. The motivation to combine would have been that lshida's technique provides "the best combination of panels" as per the abstract, i.e. this further minimizes waste.

Regarding Claim 17.
Liu teaches: The system of claim 16, further comprising, extract the shape of each sheathing material of a second sheathing material. 

Regarding Claim 18.
Liu teaches: The system of claim 17, further comprising, comparing a positioning of the sheathing material panels, wherein edges of the sheathing material panels are to align with centerlines of members of the group of members and sending a command to the 3D modeling tool to move the sheathing material panels so that the edges of the sheathing material panels align with the centerlines of the members. (Liu, see figure 16 which visually shows an example of the “Shop drawing” produced for one of the walls which shows that the “Drywall” panels in the drawing are placed over the wall members, wherein the wall members are visible; and see Liu § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists” and § 1 ¶ 1 for more clarification – i.e. the member locations shown in the shop drawing are when the sheathing (e.g. drywall) is fastened to the members
	Wherein figure 16 visually shows that the “Drywall 3” panel is aligned on the centerline of a member shared with the “Drywall 5” panel”; and the Examiner notes that a skilled person would have inferred similar drawings were also rendered for the “ceilings” (Liu, table 2) wherein figure 16b shows a wall because “In the interest of brevity, Fig. 16 shows the resulting layout design for one wall” (page 246, col. 1, ¶ 2) 
	To clarify on this: see figures 13-14 for the “rules” of “Lay sheet edge on stud”/”Lay sheet edge on joist” – i.e. on the centerline when two panels meet at one member, as visibly shown; see figure 3 as well which provides another depiction of this alignment of Liu; as clarified on page 238, col., 2 ¶ 3: “Fig. 3a shows one feasible design of drywall layout. As illustrated, staggered butt joints (i.e., drywall seams) are located at position #1 and position #2, respectively. The butt joint at position #2 is located in the middle of an opening, instead of at the opening corners such as position #4 and position #5, thus avoiding cracking. The butt joint at position #3 is resting on the edge of the door opening...”
As to the 3D model – see Liu, page 240, ¶ 1: “The output of this system comprises a construction-centric BIM allowing construction practitioners to visualise the optimised boarding design in 3D, shop drawings and cutting plan of the resulting boarding design, as well as the boarding sheet purchase plan.”)

Regarding Claim 20.
Liu teaches: The system of claim 17, further comprising, align the set of fastening locations of the sheathing material panels based on the interface of the sheathing material panels and the members. (Liu, see figure 16 which visually shows an example of the “Shop drawing” produced for one of the walls which shows that the “Drywall” panels in the drawing are placed over the wall members, wherein the wall members are visible; and see Liu § 4 ¶ 1: “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists” and § 1 ¶ 1 for more clarification – i.e. the member locations shown in the shop drawing are when the sheathing (e.g. drywall) is fastened to the members
	Wherein figure 16 visually shows that the “Drywall 3” panel is aligned on the centerline of a member shared with the “Drywall 5” panel”; and the Examiner notes that a skilled person would have inferred similar drawings were also rendered for the “ceilings” (Liu, table 2) wherein figure 16b shows a wall because “In the interest of brevity, Fig. 16 shows the resulting layout design for one wall” (page 246, col. 1, ¶ 2) 
	To clarify on this: see figures 13-14 for the “rules” of “Lay sheet edge on stud”/”Lay sheet edge on joist” – i.e. on the centerline when two panels meet at one member, as visibly shown; see figure 3 as well which provides another depiction of this alignment of Liu; as clarified on page 238, col., 2 ¶ 3: “Fig. 3a shows one feasible design of drywall layout. As illustrated, staggered butt joints (i.e., drywall seams) are located at position #1 and position #2, respectively. The butt joint at position #2 is located in the middle of an opening, instead of at the opening corners such as position #4 and position #5, thus avoiding cracking. The butt joint at position #3 is resting on the edge of the door opening...”

Regarding Claim 21.
Liu teaches: The system of claim 17, further comprising, generating an illustration of the sheathing material panel identifying the installation order wherein each sheathing material panel is provided a number. (Liu, figure 16(b) shows that each panel is numbered as part of its “Name”, e.g. “Drywall 2” – a skilled person would have inferred that this number was a number identifying the installation order because this is a “Shop Drawing”; to clarify page 246 of Liu: “As demonstrated in Fig. 16, the prototyped system generates construction-centric BIMs and shop drawings, thereby significantly enhancing the communication among the project participants. This feature allowed the authors to verify and validate in a visual manner whether or not a given generated layout complies with practical knowhow…This It should be noted that, without the formalisation of trades' knowhow, the generated boarding layout design scenario lacks constructability, likely leading to a poorly-designed layout that is not feasible for field execution. It is commonplace that construction practitioners would discard a layout design that falls short in terms of constructability and would instead resort to experience-based, ad hoc decisions for boarding design and planning on the jobsite” – i.e. Liu’s shop drawings were intended for “construction practitioners” for the installation/construction process of actual structure – a skilled person would have inferred that the numberings of Liu therefore would have been used for the installation order by such a practitioner)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Double Patenting – App. No. 16/822,172
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6, 8, 10-13, 16-18, 20-21  of copending Application No. 16/822,172 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
Specifically, the instant claimed invention is for a ceiling that interacts with “floor joists” (e.g. a ceiling on a first floor of a multi-story structure), whereas the co-pending is for the obvious variation of a ceiling that interacts with “roof trusses” (e.g. a ceiling on the top floor of said multi-story structure). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16822153
Application # 16/822,172
Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building, comprising:
	receiving, by at least one processor, a model of a structure using a 3D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identifying , by the at least one processor, an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified and a sending a command to the 3D tool to create a plane on the identified ceiling;
	identifying, by the at least one processor, a sheathing material panel to be applied to the plane ,;
	incorporating , by the at least one processor, the sheathing material panels into the model by sending a command to the 3D tool to apply the sheathing material panels to the plane, wherein the sheathing material are in a first layout;
	comparing, by the at least one processor, the first layout using a machine learning module to determine an installation process for the sheathing material panels, wherein a command is sent to the 3D tool to adjust the sheathing material panels, and wherein the sheathing material panels are manipulated,  within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied. 


Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building, comprising:
	receiving, by at least one processor, a model of a structure using a 3D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identifying , by the at least one processor, an area between the intersection of the roof trusses and the wall panels, wherein a ceiling is identified and a sending a command to the 3D tool to create a plane on the identified ceiling;
	identifying, by the at least one processor, a sheathing material panel to be applied to the plane ,;
	incorporating , by the at least one processor, the sheathing material panels into the model by sending a command to the 3D tool to apply the sheathing material panels to the plane, wherein the sheathing material are in a first layout;
	comparing, by the at least one processor, the first layout using a machine learning module to determine an installation process for the sheathing material panels, wherein a command is sent to the 3D tool to adjust the sheathing material panels, and wherein the sheathing material panels are manipulated within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied. 


Regarding Claim 4

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material, wherein edges of the sheathing material panel align with a centerlines of members of the group of members in which the sheathing material panel interfaces with. 


Regarding Claim 4

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material, wherein edges of the sheathing material panel align with a centerlines of members of the group of members in which the sheathing material panel interfaces with. 


Regarding Claim 6

	The computer implemented method of claim 4, further comprising, applying , by the at least one processor, to each of the sheathing material panels, a visual indicator for a set of fastening locations based on the group of members and the sheathing material panel interfaces. 


Regarding Claim 6

	The computer implemented method of claim 4, further comprising, applying , by the at least one processor, to each of the sheathing material panels, a visual indicator for a set of fastening locations based on the group of members and the sheathing material panel interfaces. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identify an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels;
	and generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 


Regarding Claim 10.

	The computer program product of claim 8, wherein the program instructions further comprising, incorporate excess sections of the sheathing material into the model where there are openings in the second layer ,. 


Regarding Claim 10.

	The computer program product of claim 8, wherein the program instructions further comprising, incorporate excess sections of the sheathing material into the model where there are openings in the second layer. 


Regarding Claim 11.

	The computer program product of claim 8, wherein the program instructions further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material panels align with centerlines of members of the floor joists. 


Regarding Claim 11.

	The computer program product of claim 8, wherein the program instructions further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material panels align with centerlines of members of the roof trusses. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 


Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building within a 3D tool, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non-transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within the 3D tool, wherein the model is comprised of a set of members;
	analyze the set of members to determine a group of members associated with floor joists and wall panels, and identify a surface of the floor joist which are to come in contact with a sheathing material panels;
	send a command to incorporate sheathing material panels into the model and positioning each of the sheathing material panels on to the surfac within the model, wherein each sheathing material panel interfaces with at least one floor joist;
	establish a layout of the sheathing material panels based on an installation process, wherein the 3D tool relocates the sheathing material panels based on the installation process and modifying the model based on the layout;
	trimming sheathing material panels which extend beyond a surface edge and using the trimmed excess pieces to fill any voids within the layout,;
	. generating a set of drawings illustrating the layout and the numbering of the sheathing material panels based on the installation order. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building within a 3D tool, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non-transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within the 3D tool, wherein the model is comprised of a set of members;
	analyze the set of members to determine a group of members associated with roof trusses and wall panels, and identify a surface of the roof trusses which are to come in contact with a sheathing material panels;
	send a command to incorporate sheathing material panels into the model and positioning each of the sheathing material panels on to the surface within the model, wherein each sheathing material panel interfaces with at least one roof trusses;
	establish a layout of the sheathing material panels based on an installation process, wherein the 3D tool relocates the sheathing material panels based on the installation process and modifying the model based on the layout;
	trimming sheathing material panels which extend beyond a surface edge and using the trimmed excess pieces to fill any voids within the layout,;
	. generating a set of drawings illustrating the layout and the numbering of the sheathing material panels based on the installation order. 


Regarding Claim 17.

	The system of claim 16, further comprising, extract the shape of each sheathing material of a second sheathing material. 


Regarding Claim 17.

	The system of claim 16, further comprising, extract the shape of each sheathing material of a second sheathing material. 


Regarding Claim 18.

	The system of claim 17, further comprising, comparing a positioning of the sheathing material panels, wherein edges of the sheathing material panels are to align with centerlines of members of the group of members and sending a command to the 3D modeling tool to move the sheathing material panels so that the edges of the sheathing material panels align with the centerlines of the members. 


Regarding Claim 18.

	The system of claim 17, further comprising, comparing a positioning of the sheathing material panels, wherein edges of the sheathing material panels are to align with centerlines of members of the group of members and sending a command to the 3D modeling tool to move the sheathing material panels so that the edges of the sheathing material panels align with the centerlines of the members. 


Regarding Claim 20.

	The system of claim 17, further comprising, align the set of fastening locations of the sheathing material panels based on the interface of the sheathing material panels and the members. 


Regarding Claim 20.

	The system of claim 17, further comprising, align the set of fastening locations of the sheathing material panels based on the interface of the sheathing material panels and the members. 


Regarding Claim 21.

	The system of claim 17, further comprising, generating an illustration of the sheathing material panel identifying the installation order wherein each sheathing material panel is provided a number. 


Regarding Claim 21.

	The system of claim 17, further comprising, generating an illustration of the sheathing material panel identifying the installation order wherein each sheathing material panel is provided a number. 




Double Patenting – App. No. 16/822,128
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3  of copending Application No. 16/822,128 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
The instant claimed invention is for a ceiling/sheathing panels that interface with floor joists – the co-pending claimed invention is for the obvious variation of “interior floors”.
Instant claims 8 and 16 are for a computer program product and a system with a processor and memory executing instructions – these are obvious variations of the co-pending claimed invention being for a “computer method”.
Instant claim 1 recites in part: “within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied.” – this would have been an obvious variation of the co-pending step of “comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated” as taken in view of the remaining features of the co-pending. Specifically, by the arrangement of the panels reciting the co-pending claimed invention a skilled person would have inferred that some panels would have had excess material beyond the edge of the area the panels are applied to; wherein it would have been obvious that when trying to use the fewest number of sheets to have reused the excess portions of the panels. Instant claims 8 and 16 recite similar limitations and are rejected under a similar rationale (see ¶ 75 of the instant disclosure to clarify on the BRI of these limitations). 
Instant claim 8 recites a step of generating a 3d model file – this would have been an obvious variation of the co-pending claimed invention recitation of “sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool,…” – specifically, it would have been obvious to have had the sent command be a command to generate a 3D model file to populate the model in the manner recited.
	Instant claim 8 recites a step of “adjusting, using a machine learning module…” – this step is an obvious variation of the co-pending step using a learning module, when these limitations are given their BRI in view of their respective disclosures (¶ 71 in the instant; ¶ 70 in the co-pending).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application # 16822153
Application # 16822128
Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building, comprising:
	receiving, by at least one processor, a model of a structure using a 3D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identifying , by the at least one processor, an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified and a sending a command to the 3D tool to create a plane on the identified ceiling;
	identifying, by the at least one processor, a sheathing material panel to be applied to the plane ,;
	incorporating , by the at least one processor, the sheathing material panels into the model by sending a command to the 3D tool to apply the sheathing material panels to the plane, wherein the sheathing material are in a first layout;
	comparing, by the at least one processor, the first layout using a machine learning module to determine an installation process for the sheathing material panels, wherein a command is sent to the 3D tool to adjust the sheathing material panels, and wherein the sheathing material panels are manipulated,  within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 


Regarding Claim 4

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material, wherein edges of the sheathing material panel align with a centerlines of members of the group of members in which the sheathing material panel interfaces with. 


Regarding Claim 1

	…sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;… 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

The instant claimed invention would have been an obvious variation of the above, specifically for when at least two sheathing materials are positioned such that they interface with the same member/joist; then it would have been obvious to have aligned them at the center of said member/joist; 
Regarding Claim 6

	The computer implemented method of claim 4, further comprising, applying , by the at least one processor, to each of the sheathing material panels, a visual indicator for a set of fastening locations based on the group of members and the sheathing material panel interfaces. 


Regarding Claim 1

	…sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;… 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

The instant claimed invention would have been an obvious variation of the above, specifically for when at least two sheathing materials are positioned such that they interface with the same member/joist; then it would have been obvious to have aligned them at the center of said member/joist; and it further would have been an obvious variation that the fastening locations/mounting locations were where the sheathing panels interface with the members/floor joists 
Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 


Regarding Claim 10.

	The computer program product of claim 8, wherein the program instructions further comprising, incorporate excess sections of the sheathing material into the model where there are openings in the second layer ,. 


Regarding Claim 1

	…	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;… - the instant claimed invention is an obvious variation of this, i.e. it would have been obvious that when determining such a layout with a learning module to use the fewest number of sheets to reuse the excess portions of the sheets for other openings in the layout


Regarding Claim 11.

	The computer program product of claim 8, wherein the program instructions further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material panels align with centerlines of members of the floor joists. 


Regarding Claim 1

	…sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;… 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

The instant claimed invention would have been an obvious variation of the above, specifically for when at least two sheathing materials are positioned such that they interface with the same member/joist; then it would have been obvious to have aligned them at the center of said member/joist; and it further would have been an obvious variation that the fastening locations/mounting locations were where the sheathing panels interface with the members/floor joists 
Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 


Regarding Claim 1

	…sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;… 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

The instant claimed invention would have been an obvious variation of the above, specifically for when at least two sheathing materials are positioned such that they interface with the same member/joist; then it would have been obvious to have aligned them at the center of said member/joist; and it further would have been an obvious variation that the fastening locations/mounting locations were where the sheathing panels interface with the members/floor joists 
Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 1

	…sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;… 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

The instant claimed invention would have been an obvious variation of the above, specifically for when at least two sheathing materials are positioned such that they interface with the same member/joist; then it would have been obvious to have aligned them at the center of said member/joist; and it further would have been an obvious variation that the fastening locations/mounting locations were where the sheathing panels interface with the members/floor joists 
Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building within a 3D tool, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non-transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within the 3D tool, wherein the model is comprised of a set of members;
	analyze the set of members to determine a group of members associated with floor joists and wall panels, and identify a surface of the floor joist which are to come in contact with a sheathing material panels;
	send a command to incorporate sheathing material panels into the model and positioning each of the sheathing material panels on to the surfac within the model, wherein each sheathing material panel interfaces with at least one floor joist;
	establish a layout of the sheathing material panels based on an installation process, wherein the 3D tool relocates the sheathing material panels based on the installation process and modifying the model based on the layout;
	trimming sheathing material panels which extend beyond a surface edge and using the trimmed excess pieces to fill any voids within the layout,;
	. generating a set of drawings illustrating the layout and the numbering of the sheathing material panels based on the installation order. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 


Regarding Claim 17.

	The system of claim 16, further comprising, extract the shape of each sheathing material of a second sheathing material. 


Regarding Claim 1

	…	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order.  – the shape extraction would have been an obvious variation of this, i.e. the obvious variation of extracting the shapes as part of generating the set of illustrations which include each panel of the layout

Regarding Claim 18.

	The system of claim 17, further comprising, comparing a positioning of the sheathing material panels, wherein edges of the sheathing material panels are to align with centerlines of members of the group of members and sending a command to the 3D modeling tool to move the sheathing material panels so that the edges of the sheathing material panels align with the centerlines of the members. 


Regarding Claim 1

	…sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;… 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

The instant claimed invention would have been an obvious variation of the above, specifically for when at least two sheathing materials are positioned such that they interface with the same member/joist; then it would have been obvious to have aligned them at the center of said member/joist; and it further would have been an obvious variation that the fastening locations/mounting locations were where the sheathing panels interface with the members/floor joists 
Regarding Claim 20.

	The system of claim 17, further comprising, align the set of fastening locations of the sheathing material panels based on the interface of the sheathing material panels and the members. 


Regarding Claim 1

	…sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;… 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 

The instant claimed invention would have been an obvious variation of the above, specifically for when at least two sheathing materials are positioned such that they interface with the same member/joist; then it would have been obvious to have aligned them at the center of said member/joist; and it further would have been an obvious variation that the fastening locations/mounting locations were where the sheathing panels interface with the members/floor joists 
Regarding Claim 21.

	The system of claim 17, further comprising, generating an illustration of the sheathing material panel identifying the installation order wherein each sheathing material panel is provided a number. 


Regarding Claim 1

	… generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 


Double Patenting – App. No. 16/822,144
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 16/822,144 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
The instant claimed invention is for a ceiling/sheathing panels that interface with floor joists – the co-pending claimed invention is for the obvious variation of “a roof surface”.
Instant claims 1 and 8 are for a computer implemented method and computer program product – these are obvious variations of the co-pending claimed invention being for “A system for determining the sheathing material required for the construction of a building, comprising: one or more computer processors, one or more non-transitory computer readable  storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:”.
Instant claim 1 recites in part: “within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied.” – this would have been an obvious variation of the co-pending step of “compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;” wherein it would have been obvious to have reused excess portions of the sheathing material (the overlapping areas and the areas that extended past the edge) to create the second layer. Instant claims 8 and 16 recite similar limitations and are rejected under a similar rationale (see ¶ 75 of the instant disclosure to clarify on the BRI of these limitations). 
Instant claim 8 recites a step of generating a 3d model file – this would have been an obvious variation of the co-pending claimed invention recitation of “sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created”
	Instant claim 8 recites a step of “adjusting, using a machine learning module…” – this step is an obvious variation of the co-pending step using a learning module, when these limitations are given their BRI in view of their respective disclosures (¶ 71 in the instant; ¶ 72 in the co-pending). There is a similar obvious variation of this limitation recited in claim 1 which is rejected under a similar rationale. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application # 16822153
Application # 16822144
Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building, comprising:
	receiving, by at least one processor, a model of a structure using a 3D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identifying , by the at least one processor, an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified and a sending a command to the 3D tool to create a plane on the identified ceiling;
	identifying, by the at least one processor, a sheathing material panel to be applied to the plane ,;
	incorporating , by the at least one processor, the sheathing material panels into the model by sending a command to the 3D tool to apply the sheathing material panels to the plane, wherein the sheathing material are in a first layout;
	comparing, by the at least one processor, the first layout using a machine learning module to determine an installation process for the sheathing material panels, wherein a command is sent to the 3D tool to adjust the sheathing material panels, and wherein the sheathing material panels are manipulated,  within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 


Regarding Claim 4

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material, wherein edges of the sheathing material panel align with a centerlines of members of the group of members in which the sheathing material panel interfaces with. 


Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. – the instant claimed invention is an obvious variation of this for when there are two sheathing material panels that interface with a member of the group; wherein it would have been obvious to have positioned/aligned the panels to meet at the center/centerline of the member


Regarding Claim 6

	The computer implemented method of claim 4, further comprising, applying , by the at least one processor, to each of the sheathing material panels, a visual indicator for a set of fastening locations based on the group of members and the sheathing material panel interfaces. 


Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. – the instant claimed invention is an obvious variation of this for when there are two sheathing material panels that interface with a member of the group; wherein it would have been obvious to have positioned/aligned the panels to meet at the center/centerline of the member. In such a configuration, it would have also been obvious to have had the set of fastening locations where the interfaces were between the each of the members with respect to each of the panel


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 


Regarding Claim 10.

	The computer program product of claim 8, wherein the program instructions further comprising, incorporate excess sections of the sheathing material into the model where there are openings in the second layer ,. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 


Regarding Claim 11.

	The computer program product of claim 8, wherein the program instructions further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material panels align with centerlines of members of the floor joists. 


Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. – the instant claimed invention is an obvious variation of this for when there are two sheathing material panels that interface with a member of the group; wherein it would have been obvious to have positioned/aligned the panels to meet at the center/centerline of the member. 
Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 


Regarding Claim 16.

 and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 


Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building within a 3D tool, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non-transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within the 3D tool, wherein the model is comprised of a set of members;
	analyze the set of members to determine a group of members associated with floor joists and wall panels, and identify a surface of the floor joist which are to come in contact with a sheathing material panels;
	send a command to incorporate sheathing material panels into the model and positioning each of the sheathing material panels on to the surfac within the model, wherein each sheathing material panel interfaces with at least one floor joist;
	establish a layout of the sheathing material panels based on an installation process, wherein the 3D tool relocates the sheathing material panels based on the installation process and modifying the model based on the layout;
	trimming sheathing material panels which extend beyond a surface edge and using the trimmed excess pieces to fill any voids within the layout,;
	. generating a set of drawings illustrating the layout and the numbering of the sheathing material panels based on the installation order. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 


Regarding Claim 17.

	The system of claim 16, further comprising, extract the shape of each sheathing material of a second sheathing material. 


Regarding Claim 16.

	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;… - the extracted shape would have been an obvious variation of this because the panel models are applied [including their shape] to the surface being in “series” – i.e. a skilled person would have found it obvious that to have sent such a command to have extracted the shape of the panels such as to ensure that there was a series of panel models
Regarding Claim 18.

	The system of claim 17, further comprising, comparing a positioning of the sheathing material panels, wherein edges of the sheathing material panels are to align with centerlines of members of the group of members and sending a command to the 3D modeling tool to move the sheathing material panels so that the edges of the sheathing material panels align with the centerlines of the members. 


Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. – the instant claimed invention is an obvious variation of this for when there are two sheathing material panels that interface with a member of the group; wherein it would have been obvious to have positioned/aligned the panels to meet at the center/centerline of the member. 
Regarding Claim 20.

	The system of claim 17, further comprising, align the set of fastening locations of the sheathing material panels based on the interface of the sheathing material panels and the members. 


Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. – the instant claimed invention is an obvious variation of this, as a skilled person would have found it obvious that the fastening locations were where the panels go over the members 
Regarding Claim 21.

	The system of claim 17, further comprising, generating an illustration of the sheathing material panel identifying the installation order wherein each sheathing material panel is provided a number. 


Regarding Claim 16.
…
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 



Double Patenting – App. No. 16/822,124
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/822,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
The instant claimed invention is for a ceiling/sheathing panels that interface with floor joists – the co-pending claimed invention is for the obvious variation of “an exterior surface”.
Instant claims 8 and 16 are for a computer program product and a system with a processor and memory executing instructions – these are obvious variations of the co-pending claimed invention being for “A computer method…:”.
Instant claim 1 recites in part: “within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied.” – this would have been an obvious variation of the co-pending steps of “analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict; displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict; altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;.. ” wherein it would have been inferred that such a process would have resulted in excess material that extended past the edge of a wall panel (e.g. material conflicting with frame members of another section of the structure) and as such a skilled person would have found it obvious to have reused such excess portions because this would have reduced the amount of material used . Instant claims 8 and 16 recite similar limitations and are rejected under a similar rationale (see ¶ 75 of the instant disclosure to clarify on the BRI of these limitations). 
Instant claim 8 recites a step of generating a 3d model file – this would have been an obvious variation of the co-pending claimed invention recitation of “displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;”
	Instant claim 8 recites a step of “adjusting, using a machine learning module…” – this step is an obvious variation of the co-pending step using a learning module, when these limitations are given their BRI in view of their respective disclosures (¶ 71 in the instant; ¶ 75 in the co-pending). There is a similar obvious variation of this limitation recited in claim 1 which is rejected under a similar rationale.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application # 16822153
Application # 16822124
Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building, comprising:
	receiving, by at least one processor, a model of a structure using a 3D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identifying , by the at least one processor, an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified and a sending a command to the 3D tool to create a plane on the identified ceiling;
	identifying, by the at least one processor, a sheathing material panel to be applied to the plane ,;
	incorporating , by the at least one processor, the sheathing material panels into the model by sending a command to the 3D tool to apply the sheathing material panels to the plane, wherein the sheathing material are in a first layout;
	comparing, by the at least one processor, the first layout using a machine learning module to determine an installation process for the sheathing material panels, wherein a command is sent to the 3D tool to adjust the sheathing material panels, and wherein the sheathing material panels are manipulated,  within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied. 


Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 4

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material, wherein edges of the sheathing material panel align with a centerlines of members of the group of members in which the sheathing material panel interfaces with. 


Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 


Regarding Claim 6

	The computer implemented method of claim 4, further comprising, applying , by the at least one processor, to each of the sheathing material panels, a visual indicator for a set of fastening locations based on the group of members and the sheathing material panel interfaces. 


and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 10.

	The computer program product of claim 8, wherein the program instructions further comprising, incorporate excess sections of the sheathing material into the model where there are openings in the second layer ,. 


Regarding Claim 1

	…
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	…
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material.  

Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 



Regarding Claim 11.

	The computer program product of claim 8, wherein the program instructions further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material panels align with centerlines of members of the floor joists. 


Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 


and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building within a 3D tool, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non-transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within the 3D tool, wherein the model is comprised of a set of members;
	analyze the set of members to determine a group of members associated with floor joists and wall panels, and identify a surface of the floor joist which are to come in contact with a sheathing material panels;
	send a command to incorporate sheathing material panels into the model and positioning each of the sheathing material panels on to the surfac within the model, wherein each sheathing material panel interfaces with at least one floor joist;
	establish a layout of the sheathing material panels based on an installation process, wherein the 3D tool relocates the sheathing material panels based on the installation process and modifying the model based on the layout;
	trimming sheathing material panels which extend beyond a surface edge and using the trimmed excess pieces to fill any voids within the layout,;
	. generating a set of drawings illustrating the layout and the numbering of the sheathing material panels based on the installation order. 


Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 17.

	The system of claim 16, further comprising, extract the shape of each sheathing material of a second sheathing material. 


	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members; - a skilled person would have found it an obvious variation that when performing this step to have extracted the shape for each of the panels such as to derive the mounting locations based on the shapes within the layout

Regarding Claim 18.

	The system of claim 17, further comprising, comparing a positioning of the sheathing material panels, wherein edges of the sheathing material panels are to align with centerlines of members of the group of members and sending a command to the 3D modeling tool to move the sheathing material panels so that the edges of the sheathing material panels align with the centerlines of the members. 


Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 


Regarding Claim 20.

	The system of claim 17, further comprising, align the set of fastening locations of the sheathing material panels based on the interface of the sheathing material panels and the members. 


and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 21.

	The system of claim 17, further comprising, generating an illustration of the sheathing material panel identifying the installation order wherein each sheathing material panel is provided a number. 


and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 





Double Patenting – App. No. 16/822,115
Claims 1, 4, 6, 8, 10-13, 16-18, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 20 of copending Application No. 16/822,115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
The instant claimed invention is for a ceiling/sheathing panels that interface with floor joists – the co-pending claimed invention is for the obvious variation of “interior walls”.
Instant claims 1 and 8 are for computer implemented method and a  computer program product – these are obvious variations of the co-pending claimed invention being for “A system… comprising: one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:…”.
Instant claim 1 recites in part: “within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied.” – this would have been an obvious variation of the co-pending steps of “…populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes; a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;…and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model.” wherein it would have been inferred that such a process would have resulted in excess material that extended past the edge of a wall panel and as such a skilled person would have found it obvious to have reused such excess portions because this would have further reduced the number of alterations. Instant claims 8 and 16 recite similar limitations and are rejected under a similar rationale (see ¶ 75 of the instant disclosure to clarify on the BRI of these limitations). 
Instant claim 8 recites a step of generating a 3d model file – this would have been an obvious variation of the co-pending claimed invention recitation of “populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;”
	Instant claim 8 recites a step of “adjusting, using a machine learning module…” – this step is an obvious variation of the co-pending step using a learning module, when these limitations are given their BRI in view of their respective disclosures (¶ 71 in the instant; ¶ 75 in the co-pending). There is a similar obvious variation of this limitation recited in claim 1 which is rejected under a similar rationale.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application # 16822153
Application # 16822115
Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building, comprising:
	receiving, by at least one processor, a model of a structure using a 3D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identifying , by the at least one processor, an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified and a sending a command to the 3D tool to create a plane on the identified ceiling;
	identifying, by the at least one processor, a sheathing material panel to be applied to the plane ,;
	incorporating , by the at least one processor, the sheathing material panels into the model by sending a command to the 3D tool to apply the sheathing material panels to the plane, wherein the sheathing material are in a first layout;
	comparing, by the at least one processor, the first layout using a machine learning module to determine an installation process for the sheathing material panels, wherein a command is sent to the 3D tool to adjust the sheathing material panels, and wherein the sheathing material panels are manipulated,  within the model to remove sections of the sheathing material which extend beyond an edge of the ceiling, and wherein the removed sections are fitted to other planes within the model where sheathing material panels are applied. 


Regarding Claim 16.

	A system for determining the sheathing materials required interior walls of a building model within a 3D modeling software, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised of a group of members;
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces, wherein interior wall planes are detected;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;
	a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
	compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict;
	manipulate the sheathing material panel models within the model, wherein a second model is formed;
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 
Regarding Claim 4

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material, wherein edges of the sheathing material panel align with a centerlines of members of the group of members in which the sheathing material panel interfaces with. 


Regarding Claim 17.

	The system of claim 16, further comprising, calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 

Regarding Claim 6

	The computer implemented method of claim 4, further comprising, applying , by the at least one processor, to each of the sheathing material panels, a visual indicator for a set of fastening locations based on the group of members and the sheathing material panel interfaces. 


… and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model.


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 16.

	A system for determining the sheathing materials required interior walls of a building model within a 3D modeling software, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised of a group of members;
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces, wherein interior wall planes are detected;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;
	a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
	compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict;
	manipulate the sheathing material panel models within the model, wherein a second model is formed;
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 


Regarding Claim 10.

	The computer program product of claim 8, wherein the program instructions further comprising, incorporate excess sections of the sheathing material into the model where there are openings in the second layer ,. 


Regarding Claim 16.

	…populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;
	a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
	…
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 


Regarding Claim 11.

	The computer program product of claim 8, wherein the program instructions further comprising, calculate a positioning of the sheathing material, wherein edges of the sheathing material panels align with centerlines of members of the floor joists. 


Regarding Claim 17.

	The system of claim 16, further comprising, calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 


… and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model.

Regarding Claim 20.

	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 



Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 

… and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model.

Regarding Claim 20.

	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 



Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building within a 3D tool, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non-transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within the 3D tool, wherein the model is comprised of a set of members;
	analyze the set of members to determine a group of members associated with floor joists and wall panels, and identify a surface of the floor joist which are to come in contact with a sheathing material panels;
	send a command to incorporate sheathing material panels into the model and positioning each of the sheathing material panels on to the surfac within the model, wherein each sheathing material panel interfaces with at least one floor joist;
	establish a layout of the sheathing material panels based on an installation process, wherein the 3D tool relocates the sheathing material panels based on the installation process and modifying the model based on the layout;
	trimming sheathing material panels which extend beyond a surface edge and using the trimmed excess pieces to fill any voids within the layout,;
	. generating a set of drawings illustrating the layout and the numbering of the sheathing material panels based on the installation order. 


Regarding Claim 16.

	A system for determining the sheathing materials required interior walls of a building model within a 3D modeling software, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3D modeling software, wherein the model is comprised of a group of members;
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces, wherein interior wall planes are detected;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	populating the model with a set of sheathing material panel models along to be applied to at least one of the interior wall planes;
	a machine learning module to compare the sheathing material panel model layout to an installation process and manipulating the sheathing material panel model layout to reduce alterations to the sheathing material panel models based on the installation process, wherein a fastening type and sheathing material type is known;
	compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict;
	manipulate the sheathing material panel models within the model, wherein a second model is formed;
	and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 


Regarding Claim 17.

	The system of claim 16, further comprising, extract the shape of each sheathing material of a second sheathing material. 


Regarding Claim 16.

	…compare the positioning of the sheathing material panel models and the group of members to determine if a conflict exists, wherein one or more of the sheathing material panel models or one or more of the group of members is adjusted to overcome the conflict;… - it would have been obvious that such a conflict detection step which resulted in the adjustment to have included extracting the shape of the panels for the detection


Regarding Claim 18.

	The system of claim 17, further comprising, comparing a positioning of the sheathing material panels, wherein edges of the sheathing material panels are to align with centerlines of members of the group of members and sending a command to the 3D modeling tool to move the sheathing material panels so that the edges of the sheathing material panels align with the centerlines of the members. 


Regarding Claim 17.

	The system of claim 16, further comprising, calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 20.

	The system of claim 17, further comprising, align the set of fastening locations of the sheathing material panels based on the interface of the sheathing material panels and the members. 


Regarding Claim 20.

	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Regarding Claim 21.

	The system of claim 17, further comprising, generating an illustration of the sheathing material panel identifying the installation order wherein each sheathing material panel is provided a number. 


and generating a set of sheathing material panel files for each of the sheathing material panel models within the second model, and a set of illustrations of each interior wall showing the sheathing material panel , a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147